Citation Nr: 1235693	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to a service-connected disability.

2.  Entitlement to an initial rating higher than 10 percent for the service-connected chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971, including service in the Republic of Vietnam from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that in relevant part denied service connection for glaucoma.  The same rating decision granted service connection for chronic adjustment disorder and assigned an initial rating of 10 percent disabling, effective from November 20, 2006.  

The Veteran testified at a Decision Review Officer (DRO) hearing in December 2008.  He also requested a hearing before a Member of the Board, but he failed to appear at a videoconference hearing that was scheduled in July 2010.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The medical evidence of record is at least in equipoise in showing that the Veteran's glaucoma disorder is proximately caused or permanently worsened by his service-connected diabetes mellitus disability.

2.  From November 20, 2006, the Veteran's service-connected chronic adjustment disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the Veteran, glaucoma is due to or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011). 

2.  The criteria for an initial rating of 30 percent, but not more, for chronic adjustment disorder are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.130, Diagnostic Code 9440 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this decision, the Board grants service connection for glaucoma.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary in regard to that claim.

Regarding the claim for increased evaluation for the service-connected psychiatric disability, in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Accordingly, the duty to notify has been satisfied.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examinations during the course of the appeal, most recently in January 2008; the Veteran has not asserted his disability has increased severely since that examination, and passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran was advised of his entitlement to a hearing before the Board but failed to appear.  

The Veteran's service treatment records (STRs) are on file and the Veteran has not identified any VA or private treatment records potentially relevant to the issue on appeal.  The Veteran has not asserted there is any additional existing evidence relevant to his claim not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Statutes and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

To prevail on the issue of secondary service causation, the record must generally show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) show that in his induction physical examination endorsed "eye trouble" but was noted by the examiner only to be wearing glassed; the actual physical examination shows the eyes to have been normal and uncorrected vision to have been 20/20 at entrance into service.  During service he was prescribed spectacles.  The Veteran's separation physical examination shows the eyes to have been clinically normal, with uncorrected right eye vision 20/30 and left eye vision 20/20.  There is no clinical indication of glaucoma during service.

The Veteran in this case does not contend that his claimed glaucoma is directly related to service.  Rather, he contends the disorder is secondary to a service-connected diabetes mellitus with secondary hypertension.

VA treatment records prior to August 2001essentially show no eye disorder, including any diabetic retinopathy.  The earliest clinical indication of an eye disorder occurs during a VA diabetes mellitus examination in August 2001, during which the Veteran reported recent onset of blurred vision.  The examiner's assessment in relevant part was noninsulin-dependent diabetes mellitus NIDDM and hypertension, both stable on medication; the examiner made no comment regarding the Veteran's reported eye symptoms.

The Veteran presented to the VA primary care clinic (PCC) in February 2002 for follow-up evaluation of his diabetes, hypertension and hypercholesterolemia.  The clinician noted the peripheral retinas to be healthy bilaterally.  The clinical impression was diabetes mellitus Type II without retinopathy but diminished cotton-spot macular edema (CSME) bilaterally; myopia; family history of glaucoma (mother); mild intraocular pressure (IOP) and cup-to-disc ratio asymmetry left greater than right.

The Veteran had a VA diabetes mellitus examination in April 2002 in which the examiner noted the Veteran was being followed by the VA ophthalmology clinic, which had performed an ophthalmological examination in October 2001 in which there were no signs of retinopathy.  The examiner's assessment in relevant part was history of NIDDM and fairly well-controlled hypertension; the examination report is silent in regard to the eyes.

The Veteran presented to the VA optometry clinic in October 2002 for annual diabetic examination.  The Veteran complained of eyes becoming blurry and tearing when reading.  The clinician performed an examination of the eyes and noted observations in detail.  The examiner noted the Veteran had a major risk factor of family history of glaucoma (mother) although the current visual defect appeared to be secondary to thickened corneas rather than to glaucoma.  The clinician also noted mixed astigmatism with presbyopia bilaterally.  Finally, the clinician noted history of diabetes mellitus Type II for 12-14 years, without retinopathy and CSME bilaterally.

In subsequent VA optometry clinic visits in May 2003 and June 2004 the Veteran stated he felt his vision to have been stable since the previous examination.  The clinician again performed an examination of the eyes and noted observations in detail.  The clinical impression was glaucoma suspected secondary to asymmetric cup-to-disc ratios (C/Ds), borderline intraocular pressure (IOP) and family history of glaucoma.  The clinician also expressed an impression of history of diabetic retinopathy without retinopathy, without current CSME.   

The Veteran had a VA diabetes mellitus examination in December 2004 in which the examiner found no evidence of current diabetic retinopathy.

The Veteran presented for VA optometry clinic follow-up in March 2006.  The clinical assessment following examination was low-risk glaucoma suspected as secondary to mild asymmetric C/Ds and asymmetric IOP; also, history of diabetes mellitus but with no diabetic retinopathy noted.

VA optometry clinic examinations in January 2007 and September 2007 were grossly consistent with previous assessment, particularly in noting that no retinopathy was found on examination.

An undated letter from the Veteran's attending VA physician, Dr. E.L., was received in December 2007.  In the letter, Dr. E.L. asserts in relevant part that the Veteran should be service-connected for glaucoma because risk factors for glaucoma include the service-connected diabetes and hypertension.  Thereafter, Dr. E.L. submitted a letter dated in February 2008 asserting that diabetes mellitus is a risk factor for glaucoma.

The Veteran had a VA examination of the eyes in February 2008.  The examiner noted the Veteran had been diabetic for approximately 12 years, with no clinical history of retinopathy.  There was no history of eye trauma before, during or after service.  The examiner performed an eye examination and noted observations in detail.  The examiner diagnosed glaucoma in the left eye, not associated with diabetes, hypertension or time in service.  The examiner stated there is no neurovascular component to glaucoma (i.e., no hypertension or diabetic retinopathy) or history of eye trauma.  Further, there was no current vision impairment due to glaucoma.  The examiner also found no current diabetic retinopathy on examination.

In November 2008 DRO hearing in regard to his coincident appeal regarding reduction of rating for his service-connected CAD.  During the course of that hearing he testified that he was depressed by his inability to play with his grandchildren, take walks with his wife, perform normal lifting and yard work, and have intimate relations with his wife.  He also testified he had been terminated from his previous job because he was missing too much time from work.

During his hearing before the DRO in December 2008 the Veteran stated that the opinion of his VA physician, who endorsed a relationship between glaucoma and his service-connected disabilities, should be afforded more probative value than the contrary opinion of an examiner because his primary care physician had a better understanding of his personal situation.  He made essentially the same argument in his substantive appeal, received in February 2009. 

The Veteran had a VA diabetes mellitus examination in November 2009 in which the examiner found no evidence of visual complications as due to diabetes.

On review of the evidence above, the Board finds at the outset that the Veteran had diagnosed glaucoma.  Thus, the first element of service connection - medical evidence of a disability - is met.  

In this case, competent medical examination reports from the diabetes clinic show the Veteran does not have diabetic retinopathy, but this is not relevant to his claimed glaucoma.  The medical opinion specifically regarding glaucoma is contradictory, with the VA examiner in February 2008 providing an opinion against a relationship between glaucoma and diabetes, nexus and Dr. E.L. providing letters supporting such a relationship.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds the medical opinions for and against secondary service connection to be in relative equipoise.  Dr. E.L. merely stated that diabetes is a "risk factor" for glaucoma and did not mention the other risk factors present in the Veteran's case, such as family history, but the VA examiner did not consider that glaucoma demonstrably developed after diabetes and may therefore be associated with diabetes (the Board notes in that regard that a recent VA hypertension examination in May 2012 noted hypertension developed before diabetes and is accordingly not likely secondary to diabetes).  Thus, neither opinion is ideal, but the benefit of the doubt must be afforded to the Veteran.

In making this decision the Board is aware that the RO has proposed to sever service connection for hypertension (see rating decision in August 2012).  Dr. E.L.'s undated letter cited diabetes and hypertension and diabetes as service-connected risk factors, but her letter in February 2008 cited diabetes only.  Given that there is no proposal to sever service connection for diabetes, the proposed severance of service connection for hypertension does not affect the Board's decision to grant secondary service connection for glaucoma. 

Evaluation of Disability

Applicable Statutes and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Chronic adjustment disorder is rated under the criteria of 38 C.F.R. § 4. 130, Diagnostic Code 9440.  In relevant part, the rating criteria are as follows.

A rating of 10 percent is assigned for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired  judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Because this is an initial rating claim, the Board has considered severity of symptoms from the effective date of service connection, i.e. from November 20, 2006.  Fenderson, 12 Vet. App. 119.

The Veteran presented to a private medical provider, Internal Medicine of Milford, in November 2006 complaining of anxiety problems relating to a co-worker.  The Veteran reported he was thinking of leaving his job.  He denied homicidal or suicidal ideation.  The clinical impression was anxiety.  The Veteran stated he was not interested in therapy, but he was prescribed medication.

At a VA examination of the heart in December 2007 the Veteran reported being depressed due to inability to have sexual intercourse with his wife; he also reported being depressed due to his coronary artery disease (CAD).  He denied suicidal or homicidal ideation and stated he had been prescribed an antidepressant by his primary care provider but had not been formally referred to the mental health clinic.

Thereafter, the Veteran had a VA psychiatric examination in January 2008 in which he reported he was currently working as a manager in a local manufacturing company.  He denied history of psychiatric treatment, but endorsed having received antidepressant medication from his primary care provider for the past 4-5 months.  The Veteran associated his depressive symptoms with his ongoing erectile dysfunction (ED), stating that the ED hurt his self-esteem.  He also reported that his self-esteem was injured by his CAD, which caused him to be less physically active than he would have liked.  The Veteran reported he enjoyed his work and that he had good family and social relationships.  He also reported enjoying a number of recreational activities.  Mental status examination (MSE) showed the Veteran to be alert, oriented and cooperative.  There were no signs or symptoms of psychosis.  His mood was mildly euthymic, without homicidal or suicidal ideation.  Affects were ranging and well-modulated.  There was no evidence of behavioral or impulse dyscontrol and no significant cognitive impairments were noted.  The examiner diagnosed adjustment disorder with depressive mood and assigned a GAF of 65.

The examiner stated that clinical evidence suggested the Veteran did have some mild depressive symptoms that seemed clearly limited to reactions to his ED.  These depressive symptoms did not manifest themselves in most spheres of his life, including his work and his relationships with his extended family; it was only when he thought about not being the "macho man" he once was, or when he thought about the limitations and frustrations of his sex life, that he became mildly depressed. 

In June 2008 the Veteran presented to the VA emergency room with complaints of chest pain.  During treatment he suddenly complained of an anxiety attack related to a person down the hall who was screaming.  The Veteran insisted that his intravenous (IV) line be removed and that he be discharged home, which was done; his cardiac care resumed the next day without incident.

During his December 2008 DRO hearing the Veteran reported his psychiatric symptoms sometimes made him feel as though he was "drowning."  This had an impact on his home life in that his family avoided him when he was moody.  Occasionally, perhaps twice per month, he would not want to get out of bed and go to work.  He also endorsed having anxiety under pressure and not sleeping well.      

In his substantive appeal, received in February 2009, the Veteran reported lack of motivation and difficulty establishing and maintaining effective social and work relationships.  He also reported panic attacks and an urge to flee from life's activities.

On review of the evidence above, the Board finds the Veteran's symptoms most closely approximate the criteria for a 30 percent rating.  The Veteran has described depressed mood and anxiety, both of which were documented in his examination in January 2008.  He has also described panic attacks and sleep impairment.  All of these symptoms are squarely within the criteria for a 30 percent rating.  Overall, the examiner described occasional mild depression (those occasions being when the Veteran obsessed about his circumstances) but the evidence shows the Veteran generally functions satisfactorily, with routine behavior and normal conversation and self-care.  Finally, his GAF of 65 is consistent with a 30 percent rating, as such a GAF describes "some difficulty in social, occupational or school functioning but generally functioning pretty well and has some meaningful interpersonal relationships."

The Board has considered whether a rating higher than 30 percent is warranted, but finds the Veteran's disability picture does not more closely approximate the criteria for a 50 percent rating.  The Veteran has described "panic attacks" but has not quantified such attacks as occurring more than once per week.  The treatment record does not show, and the Veteran has not alleged, symptoms such as flattened affect or any impairment of memory or communication.  The Veteran generally asserted in his correspondence that he has disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships (citing verbatim from the rating criteria) but this is not supported by the VA examination, which found that the Veteran in fact had a supportive family and social network.   Accordingly, while some symptoms of the 50 percent rating may be present, the Veteran's overall disability picture more closely approximates that described in the criteria for the 30 percent rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability on appeal, as he has described no psychiatric functional impairments that are not specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has been granted a TDIU based on diabetic neuropathy and anginal pain, so a claim for TDIU is not raised by the rating issue on appeal.

The benefit of the doubt in this case has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for glaucoma is granted.

An initial rating of 30 percent for adjustment disorder is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


